             Case 2:20-mj-00412-DUTY Document 2 Filed 01/30/20 Page 1 of 1 Page ID #:2




                                                                                 2 20 J~ 30 PSI i2~ 14
                                          UNITED STATES DISTRICT COURT                  -~ " ~ ~ ~; ~          ~ ~'~~
                                                                                      i °~~r' f i~::L Ui`' i ~ ~
                                      CENTRAL DISTRICT OF CALIFORNIA                             LAS ;+!~~a::L~"S~
                                                                                  ::v.
                                                               CASE NUMBER:                                    ~
UNITED STATES OF AMERICA
                                                   PLAINTIFF      p~O-~' ~-.~~~ y r~~~~
                  V.
                                                                      REPORT COMMENCING CRIMINAL
~M f~~T ~~lfi~-I T1Jy~-►~                                                               ACTION
USMS#                                            DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT                          ~ ~~{„~ O O
All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• Date and time of arrest:       ~~~Q ~'p~(~         ~~~~1
                                                           ~                  [.~M          ❑ PM

2. The above named defendant is currently hospitalized and cannot be transpor\ to court for arraignment or
    any other preliminary proceeding:      ~ Yes         ~To

3. Defendant is in U.S. Marshals Service lock-up (in this court building):        Yes          ❑ No

4. Charges under which defendant has been booked:

           (~ S

5. Offense charged is a:         Felony      ❑Minor Offense          ❑ Petty Offense           ❑Other Misdemeanor

6. Interpreter Required:       ~ No        Yes     Language:

7• Year of Birth:~~

8. Defendant has retained counsel:         0 No
    ❑ Yes        Name:                                                Phone Number:


9• Name of Pretrial Services Officer notified: ✓`i ~i"v.~~.. `~/) ~ I2 ~ e~S

10. Remarks (if any):


11. Name: ~~~,,,,,_'~~~'~ ~~~                            (please print)

12. Office Phone Number: o~I ~~ ~,~ — ~~'UC~                              13. Agency: ~V,,S ~>

14. Signature: ~ ~„},~,~~~~                                               15. Date:        ~~U l~~{~


CR-64 (05/ 18)                             REPORT COMMENCING CRIMINAL ACTION
